Chief Justice Agnew
delivered the opinion of the court,
It is true that the plaintiffs below had a right to sue in this state, just as one of our own citizens might, as we held in Morgan v. Neville, 24 P. F. Smith 52. But while suit for the debt may be maintained, it is not a legal consequence that the extra-territorial act of an appointment of a receiver in Virginia, must be rejected as a defence against these plaintiffs. Such an act, like an assignment by operation of extra-territorial law, rests upon the doctrine of comity, to which our state courts lend their aid when not in conflict with the rights of our own citizens.. But this comity should not be exercised where the Virginia court would not itself justify its enforcement. Now it is clear that as to these plaintiffs, who were citizens of Virginia, the appointment of a receiver ivas not extra-territorial, but was an act binding on them, which the Virginia court would enforce as to them, had their action been brought in Virginia. Then certainly they have no right after the appointment of a receiver, by a court within their own state, binding on them there, to attempt to avoid its effect by escaping from its jurisdiction and coming here to ask us to infringe the comity we owe to the acts of their own courts within their jurisdiction. Instead of comity, this would be unfriendliness, for they ask us to aid them in a violation of their own law. Our own citizens would be protected against the extra-territorial act in a proper case, because they are not bound by it, and our assistance given to the extraterritorial act, resting only in comity, would not be given at the expense of injustice to them. The case does not-fall within the first clause, second section, of the fourth article of the constitution of the United States, that “ the citizens of each state shall be entitled to all privileges and immunities of citizens of the several states.” As to a citizen of Virginia, the appointment of a receiver in Virginia, binding on him there, is not set aside by this clause of the constitution. The equitable transfer of the debt there is binding on him here.
Judgment affirmed.